PD-1676&1677&1678-14
                 Kitn na-W-DOOU-cR



  TUt STftTL OR T?XK,                                 ^MQ ^ ^ ^
                            A?Pd I*> ^_
                            /a.\ to\ i c_ c_
                                                           RECEIVED 1N
                                                         COURT OF CPWWAl APP^J S
  RECEIVED
   DEC 19 20ft        A                                      DEC31M
  rn„RT of appeals    /P PHIAM TS \Y\OT roPt Tft EXTEM&

          AFPei o*\L< IVfos AouJLs                ^ ve: au^k tW tk*_
        f^vvvV  ex-V-mk
        csvjy t C A re*\*
                               Virvu. Vb ?iW_ Vnis.COURT
                                                      T\Bl1din
                                                         OF CRIMINAL APPEAl«?
                                                             bet o 1 ,'_Jr;.


                            A. XNVttlucAa^                 Abe,Acosta,UerK
        1. Bn£ii_jDM£i_— •*^ ^ A??«iIor±. TUptake.
    t=A T'tWVS (Static i& VW A.??<.Vkc..


             j A^TtttlivA Kt%Ses\i GD" artful \W<t\M £3T>) ciatU

      or^        Vb W-'"f" ^       30Vg -•-
                           -&, M9JW2i4 fool Ai\W>*iViti

     u ^ icW CXuVm*^ cA Texas, v<o\t i^
AV??«evvaYvi te tx^e^k V\wu_ t& £ilt AP palami; ?M.



     eo^ A.??^\ovt; Qjux^a iWkxl APfcAta/rd LuHh




                 VW 3cA X